DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transportation means” in claim 15.
Claim limitation “transportation means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “transportation” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. There is no disclosure in the claim in regards to what means (i.e. method(s) or device(s)) are used to transport. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a transportation means (vehicle) including the insert 100 for a tire. The transportation means may be, for example, a bicycle, a vehicle, a motorcycle, a scooter, a wheelchair, a stroller, a kickboard, an electric kickboard, an electric wheel, an electric skate, a tricycle, a roller skate, a skateboard, a shopping cart, or a cart, but the present disclosure is not limited thereto.” ([0145]-[0146]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “being mechanical or chemically bound” in line 4 should be written as –being mechanically or chemically bound— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 2, the phrase “a through flow path penetrating the lower surface and the upper surface of the insert; a lateral flow path formed in a lateral surface of the insert; or a coupling flow path connecting the through flow path and the lateral flow path” in lines 3-8 is unclear. It is unclear because claim 2 requires a through flow path, a lateral flow path, or a coupling flow path. In other words, the different flow paths are all alternatives to each other and only one is required, thus it is unclear how both the through flow path and the lateral flow path are both alternatively required and then also expressly required for the coupling flow path. For the purposes of examination, the examiner assumes that the flow path comprises one or more of a through flow path, a lateral flow path, and/or a coupling flow path. 
Claims 3-5 are indefinite by dependence on claim 2. 

Regarding claim 5, the phrase “the lower flow path” in lines 4-5 lacks sufficient antecedent basis. A lower flow path was previously disclosed in claim 4, which claim 5 does not depend from. 

Regarding claim 9, it is unclear if the phrase “an upper groove” in line 2 relates back to the upper groove previously disclosed in claim 6, or refers to a new and different upper groove. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Regarding claim 9, it is unclear if the phrase “a lower groove” in line 2 relates back to the lower groove previously disclosed in claim 6, or refers to a new and different lower groove. For the purposes of examination, the examiner assumes either interpretation will satisfy the claim limitation. 
Regarding claim 9, the phrase “a horizontal width of the slit” in line 3 is unclear because the claim previously requires alternatives of an upper groove having a slit shape, a lower groove, or a through hole. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts et al. (US 10,821,786).

Regarding claim 1, Roberts discloses an insert (Figs. 1-4: 50) for a tire (Col. 4 lines 7-10), capable of being fastened together with a rim and a tire (Col. 4 lines 7-10), the insert (Figs. 1-4: 50) comprising: a flow path connecting an upper surface (Figs. 1-4: 54) and a lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50).

Regarding claim 2, Roberts further discloses that the flow path comprises: a through flow path (Figs. 1-4: 58) penetrating the lower surface (Figs. 1-4: 52) and the upper surface (Figs. 1-4: 54) of the insert (Figs. 1-4: 50) (Col. 4 lines 31-36); and a lateral flow path (Fig. 3: see axial air channel in 56) formed in a lateral surface (Figs. 1-4: 56) of the insert (Figs. 1-4: 50) (Col. 4 lines 40-44).

Regarding claim 3, Roberts further discloses that the rim (Fig. 4: 66) comprises a fluid injection part (Fig. 4: see valve stem in rim), and the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim).

Regarding claim 4, Roberts further discloses that the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim) through a lower flow path (Figs. 1-4: 62) formed in the lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50).

Regarding claim 5, Roberts further discloses that the insert (Figs. 1-4: 50) further Page 48OYPOO42USC/ OP20200191UScomprises a fluid receiving part (Figs. 1-4: 60) connected to the fluid injection part (Figs. 1-4: see valve stem in rim), and the fluid receiving part (Figs. 1-4: 60) is connected to a lower flow path (Figs. 1-4: 62).

Regarding claim 13, Roberts further discloses that the tire is a tubeless tire (Fig. 4). 

Regarding claim 14, Roberts discloses a tire fastening structure in which a tire (Fig. 4: 68) and the insert (Fig. 4: 50) for a tire according to claim 1 are fastened to a rim (Fig. 4: 66).

Regarding claim 15, Roberts discloses a transportation means comprising the insert for a tire according to claim 1 (Col. 5 lines 28-34).

Claim(s) 1-2, 6, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stein et al. (US 4,371,024) (of record).

Regarding claim 1, Stein discloses an insert (Figs. 1-12: 3) for a tire, capable of being fastened together with a rim (Fig. 1: 1) and a tire (Fig. 1: 2), the insert comprising: a flow path (Fig. 1: 6) connecting an upper surface and a lower surface of the insert (Fig. 1: 3).

Regarding claim 2, Stein further discloses that the flow path comprises: a through flow path (Fig. 1: 6) penetrating the lower surface and the upper surface of the insert (Fig. 1: 3).

Regarding claim 6, Stein further discloses that the insert (Figs. 1-12: 3) comprises an upper groove (Figs. 1-12: 7), a lower groove (Figs. 1-12: 5), and a lateral groove (Figs. 1-12: 8).

Regarding claim 13, Stein further discloses that the tire is a tubeless tire (Fig. 1) (Col. 2 lines 21-23).

Regarding claim 14, Stein further discloses that a tire fastening structure in which a tire (Fig. 1: 2) and the insert (Fig. 1: 3) for a tire according to claim 1 are fastened to a rim (Fig. 1: 1) (Fig 1).

Regarding claim 15, Stein further discloses that a transportation means comprising the insert for a tire according to claim 1 (Abstract).

Claim(s) 1-2, 6, 9, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seradarian et al. (US 2012/0111463) (of record).



Regarding claim 2, Seradarian further discloses that the flow path comprises: a through flow path (Fig. 4: 8, 9) penetrating the lower surface and the upper surface of the insert (Fig. 4: 1, 1A, 1B).

Regarding claim 6, Seradarian further discloses that the insert (Fig. 4: 1, 1A, 1B) comprises an upper groove (Fig. 4: 9a) and an inner hollow portion (Fig. 4: 4). 

Regarding claim 9, Seradarian further discloses that the insert comprises an upper groove having a slit (i.e. long, narrow groove) shape (Fig. 4: 9a), and a horizontal width of the slit (Fig. 4: 9a) is smaller than a length between two hooks of the rim (Fig. 4: 20; see also annotated Fig. 4 below).

    PNG
    media_image1.png
    661
    473
    media_image1.png
    Greyscale


Regarding claim 13, Seradarian further discloses that the tire is a tubeless tire (Fig 4) ([0008]).

Regarding claim 14, Seradarian discloses a tire fastening structure in which a tire (Fig. 4: 10) and the insert (Fig. 4: 1, 1A, 1B) for a tire according to claim 1 are fastened to a rim (Fig 4: 20).

Regarding claim 15, Seradarian discloses a transportation means comprising the insert for a tire according to claim 1 ([0001], [0008]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 10,821,786) as applied to claim 1 above. 

Regarding claim 11, Roberts further discloses that in a state in which the insert for a tire, the tire, and the rim are coupled, a spacing (Fig. 4: Y) is at least 25% of a distance (Fig. 4: H) (Col. 4 lines 61-67; Col. 5 lines 1-3), wherein the distance (Fig 4: H) is approximately equivalent to a maximum height ht of an interior of the tire from the imaginary horizontal surface between the two hooks of the rim, and  a maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim is approximately the distance (Fig. 4: H) minus the spacing (Fig. 4: Y). In other words, the maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim falls approximately in i/ht of a maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim to a maximum height ht of an interior of the tire from the imaginary horizontal surface between the two hooks of the rim is approximately in a range of 0 to 0.75 (See annotated Fig. 4 below), which falls within and overlaps with the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio hi/ht.
Additionally or alternatively, Roberts further illustrates that in a state in which the insert for a tire, the tire, and the rim are coupled, a Page 49 OYPOO42USC/ OP20200191USratio hi/ht of a maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim to a maximum height ht of an interior of the tire from the imaginary horizontal surface between the two hooks of the rim is approximately 0.65 (See annotated Fig. 4 below), which falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio hi/ht. While Roberts does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio hi/ht would be reasonably in the range of approximately 0.65. Therefore, this value falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.

    PNG
    media_image2.png
    498
    658
    media_image2.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 10,821,786) as applied to claim 1 above, and further in view of any one of He (US 2016/0167454) and Sachdev et al. (US 2011/0000596).

Regarding claim 12, Roberts further illustrates that in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has a ratio wi/wt of a horizontal/transverse diameter wi of the insert to a horizontal/transverse diameter wt of the tire is approximately 0.75 (See annotated Fig. 4), which falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio wi/wt. While Roberts does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio wi/wt would be reasonably in the range of approximately 0.75. Therefore, this value falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie 

    PNG
    media_image3.png
    591
    628
    media_image3.png
    Greyscale

However, Roberts does not expressly recite that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has hardness equal to or higher than Shore C hardness of 20 and equal to or lower than Shore A hardness of 90.
He teaches a tire comprising an insert, wherein the insert can provide the required softness/hardness for the tire by adjusting the proportion of ingredients of the foam material ([0009], [0022]). Additionally or alternatively, Sachdev teaches a tire comprising an insert, wherein, in order to enhance noise reduction and/or performance, one or more characteristics of the noise reducing foam (i.e. insert) is varied in the toroidal body, such as the hardness ([0018]). In other words, it is generally known in the tire art that the hardness of a tire insert may be varied and adjusted to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance. Accordingly, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the hardness of the insert. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable . 

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 4,371,024) (of record) as applied to claims 1 and 6 above.

Regarding claims 8 and 10, while Stein does not expressly recite that the lower groove comprises a protruding portion or an inner pleated portion, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the lower groove of Stein to the desired shape. 

Regarding claim 9, Stein further discloses that the insert comprises an upper groove (Figs. 1-12: 7), a lower groove (Figs. 1-12: 5), and a horizontal width of the upper groove (Fig. 1: 7) is smaller than a length between two hooks of the rim (Fig 1: 1). While Stein does not expressly recite that the upper groove has a slit shape, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the upper groove of Stein to the desired shape.

Regarding claim 11, Stein further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, a Page 49 OYPOO42USC/ OP20200191USratio hi/ht of a maximum height hi of the insert from an imaginary horizontal surface between two hooks of the rim to a maximum height ht of an interior of the tire from the imaginary horizontal surface between the two hooks of the rim is 0.40 (See annotated Fig. 1 below), which falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio hi/ht. While Stein does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio hi/ht would be reasonably in the range of approximately 0.40. Therefore, this value falls within the claimed range of 0.15 to 0.9. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.

    PNG
    media_image4.png
    574
    693
    media_image4.png
    Greyscale


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (US 4,371,024) (of record) as applied to claim 1 above, and further in view of any one of He (US 2016/0167454) and Sachdev et al. (US 2011/0000596).

Regarding claim 12, Stein further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has a ratio wi/wt of a horizontal/transverse diameter wi of the insert to a horizontal/transverse diameter wt of the tire is 0.8 (See annotated Fig. 1 below), which falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio wi/wt. While Stein does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio wi/wt would be reasonably in the range of approximately 0.8. Therefore, this value falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.

    PNG
    media_image5.png
    551
    489
    media_image5.png
    Greyscale


He teaches a tire comprising an insert, wherein the insert can provide the required softness/hardness for the tire by adjusting the proportion of ingredients of the foam material ([0009], [0022]). Additionally or alternatively, Sachdev teaches a tire comprising an insert, wherein, in order to enhance noise reduction and/or performance, one or more characteristics of the noise reducing foam (i.e. insert) is varied in the toroidal body, such as the hardness ([0018]). In other words, it is generally known in the tire art that the hardness of a tire insert may be varied and adjusted to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance. Accordingly, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the hardness of the insert. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the hardness of the insert. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the hardness of the insert of Stein so as to provide the required softness/hardness for the tire and/or to enhance noise reduction and/or performance, as taught by He and Sachdev. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claim 1 above, and further in view of Roberts et al. (US 10,821,786).


However, Seradarian does not expressly recite a lateral flow path, wherein the lateral flow path is directly or indirectly connected to the fluid injection part, or wherein the lateral flow path is directly or indirectly connected to the fluid injection part through a lower flow path formed in the lower surface of the insert.
Roberts also teaches an insert (Figs. 1-4: 50) for a tire (Col. 4 lines 7-10) comprising a flow path connecting an upper surface (Figs. 1-4: 54) and a lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50), wherein the flow path comprises a through flow path (Figs. 1-4: 58) penetrating the lower surface (Figs. 1-4: 52) and the upper surface (Figs. 1-4: 54) of the insert (Figs. 1-4: 50) (Col. 4 lines 31-36) and a lateral flow path (Fig. 3: see axial air channel in 56) formed in a lateral surface (Figs. 1-4: 56) of the insert (Figs. 1-4: 50) (Col. 4 lines 40-44), wherein the rim (Fig. 4: 66) comprises a fluid injection part (Fig. 4: see valve stem in rim) and the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim), wherein the through flow path (Figs. 1-4: 58) and the lateral flow path (Figs. 1-4: 56) are directly or indirectly connected to the fluid injection part (Fig. 4: see valve stem in rim) through a lower flow path (Figs. 1-4: 62) formed in the lower surface (Figs. 1-4: 52) of the insert (Figs. 1-4: 50), and wherein the insert (Figs. 1-4: 50) further Page 48OYPOO42USC/ OP20200191UScomprises a fluid receiving part (Figs. 1-4: 60) connected to the fluid injection part (Figs. 1-4: see valve stem in rim), and the fluid receiving part (Figs. 1-4: 60) is connected to a lower flow path (Figs. 1-4: 62). The lateral flow . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claim 1 above, and further in view of any one of Herzog (US 1,464,709) and Price (US 1,585,875). 

Regarding claim 7, Seradarian does not expressly recite that the inner hollow portion comprises an opening portion formed in a direction of the lower surface of the insert, wherein two ends of the opening portion are capable of being mechanical or chemically bound.
Herzog teaches an insert for a tire comprising an inner hollow portion, similar to Seradarian, wherein the inner hollow portion (Fig. 2: 13) comprises an opening portion (Fig. 2: 16) formed in a direction of the lower surface of the insert (Fig. 2: 15). The opening portion allows for the formation of a continuous annular removable body (Page 1 lines 76-80). Additionally or alternatively, Price teaches an insert for a tire comprising an inner hollow portion, similar to Seradarian, wherein the inner hollow portion (Figs. 1-4) comprises an opening portion (Figs. 1-4: 3, 4) formed in a direction of the lower surface of the insert (Figs. 1-4). In this manner, the insert is adapted for interlocking engagement (i.e. mechanically bound) which allows the insert to most efficiently function in the resiliency of the tire (Page 1 lines 78-89; Page 2 lines 5-21). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Seradarian in order to provide that the inner hollow portion comprises an opening portion formed in a direction of the lower surface of the insert, with two ends of 
The examiner notes that the claim limitation “two ends of the opening portion are capable of being mechanical or chemically bound” is a recitation of intended use of the tire and does not require additional structure to the tire. The two ends of the opening portion of the insert are clearly joined and bound together. Therefore, the recitation does not result in a structural difference between the claimed invention and the prior art. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that two ends of the opening portion in modified Seradarian are, or are at the very least capable of being, mechanically or chemically bound.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claims 1 and 6 above, and further in view of Huang (US 2010/0122758).

Regarding claim 10, Seradarian does not expressly recite that the inner hollow portion comprises an inner pleated portion. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the desired shape to the hollow portion. 
Moreover, Huang teaches a tire insert (Fig. 9: 20) for a tire (Fig. 9: 35) comprising a hollow portion (Fig. 9: 31), wherein the hollow portion comprises an inner pleated portion (Fig. 9: 32). This shape provides better flexibility to the tire ([0025]). One of ordinary skill in the art before the effective filing date of the . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seradarian et al. (US 2012/0111463) (of record) as applied to claim 1 above, and further in view of any one of He (US 2016/0167454) and Sachdev et al. (US 2011/0000596).

Regarding claim 12, Seradarian further illustrates that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has a ratio wi/wt of a horizontal/transverse diameter wi of the insert to a horizontal/transverse diameter wt of the tire is approximately 1.0 (Fig. 2: see how the width of the insert is approximately equal t the width of the tire since they sit up against each other), which falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio wi/wt. While Seradarian does not disclose that the figure is drawn to scale, one of ordinary skill in the art would have nonetheless found it obvious that the ratio wi/wt would be reasonably in the range of approximately 1.0. Therefore, this value falls within the claimed range of 0.1 to 1.3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio.
However, Seradarian does not expressly recite that, in a state in which the insert for a tire, the tire, and the rim are coupled, the insert for a tire has hardness equal to or higher than Shore C hardness of 20 and equal to or lower than Shore A hardness of 90.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749